Title: To George Washington from Major General Israel Putnam, 27 October 1777
From: Putnam, Israel
To: Washington, George



Dear General
Head Quarters Fish kill [N.Y.] 27th October 1777

I have the pleasure to Accquaint you that yesterday Morning the Enemy Evacuated both Fort Montgomery & Clinton, (but not without laying the same into ashes) and destroying every work about them; all their Shipping Large & Small with all the sails they could Possible Crowd Proceded down the River yesterday, They have Certainly ⟨so⟩me secret expidition in View, & from every Acct I am able to Procure the mean to Reinforce Gener⟨al⟩ Howe, by several Deserters (& they are very Int⟨elligi⟩ble) I am tould four Regiments Imbarked ⟨last⟩ Week for the Southward & these Troops thats been up the River are Intended for the same Purpose.
I am informd the greatest Part of our heavy Cannon which the Enemy took at Fort Montgomery &c. are since Sunk in the Creek betwixt Montgomery & Clinton, but with great ease may be Raised, so that I intend with the Utmost Dispatch to Rebuild Fort Clinton & make such Other dispositions as will (I hope) effectually secure this Part of the Country.
General Poore with his Brigade I expect will joine me in Two Days. I have therefore upon repeated applications from the Connecticut Militia, thought Proper to discharge them this Morning—When the Enemys Shipping Lay up the River, I wrote General Gates for some heavy

Cannon upon Traveling Carriages, (in order to annoy them) which is coming down with General Poores Brigade, am in haste Dr General your Very Hble Servt

Israel Putnam

